Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 to 3, 8 to 12, 17 to 17, and 24 to 27 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamada, et al. (U.S. Pre-Grant Publication 2010/0160045 A1)
As to Claims 1, 11, 15, and 26: Yamada teaches controlling, in a virtual space, a player object having an item object (Abst.; 17, Para. 139); cause, on the basis of a first direction input performed on an operation device (swinging sword, Fig. 17, Paras. 139 to 143, esp. Para. 139), the player object to perform a posturing action of holding the item object in an orientation corresponding to an input direction according to the first 
As to Claims 2, 12, 16, and 27: Yamada teaches swinging the object in an opposite direction from which it is originally held as claimed (180-degree range of motion of sword movable range, Fig. 15, Para. 134).
As to Claims 3 and 17: Yamada teaches a success determination process based on the direction in which the object is swung as claimed (strike determination, Figs. 16A-C and 28, Paras. 136 to 138 and 183).  
As to Claims 8 and 22: Yamada teaches inertial sensors as claimed for detecting the orientation of the game controller in three dimensions (Paras. 120 and 121).  Yamada teaches a first operation mode (posturing action and swinging action on one input) and an second operation mode (posturing based on orientation of input device and swing based on swing input of input device) as claimed.  Yamada teaches a ready state and an attacking state.  The ready state at Para. 130 describes the player drawing the sword from the scabbard.  This is controlled by the angular orientation of the input device as described above.  The swing state at Para. 131 happens when there is a swing input when the controller speed exceeds a predetermined speed.  The posturing and swinging operations of Yamada can thus be separate inputs when the player is in the attack phase comprising the ready and attacking phases.  The examiner is interpreting this as the second operation mode.  When the player is not in an attack mode and the sword’s speed does not exceed the minimum of Para. 131, both the 
As to Claims 9 and 24: The object being swing in Yamada is a sword (Para. 127).
As to Claims 10 and 25: Yamada performs the step of, while an input on the operation device other than the first direction input is performed together with the first direction input, controlling a virtual camera on the basis of the first direction input, without causing the player object to perform the posturing action and the swinging action (Para. 127, switching to player point of view with pointer lock operation).  This operation changes the point of view and does not cause the player to swing the weapon.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4 to 7, 13, 14, 18 to 21, 28, and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamada in view of Egashira (U.S. Patent 7,922,584 B2).
As to Claims 4, 13, 18, and 28: Yamada discloses all of the limitations of these claims, but lacks specificity as to a first stick for providing a first direction input, and outputs direction input data corresponding to a tilt of the first stick, and the instructions further cause the processor to: cause the player object to perform the posturing action in accordance with a tilting direction of the first stick while a tilting degree of the first stick exceeds a first reference; and cause, when a state where the tilting degree exceeds the first reference has transitioned to a state where the tilting degree does not exceed a second reference, the player object to perform the swinging action, assuming that the cancelation of the first direction input has been performed (Fig. 1, directional pad 12 for movement, directional buttons 14, 16, 18, and 20 for punches and kicks, thumbsticks or joysticks AL1 and AL2, Fig. 3A; Figs. 3B,C show reference angles for thumbsticks).  Fig. 13 of Egashira shows angles β1 for fine angle motion and β2 for coarse angle motion.  When the joystick reaches angle β1 (measured from the vertical 
As to Claims 5, 6, 19, and 20: The examiner is interpreting Egashira as disclosing “the second reference is a tilting degree smaller than the first reference, and when the state where the tilting degree exceeds the first reference has changed to the state where the tilting degree does not exceed the second reference within a predetermined time, the swinging action is caused to be performed, assuming that the cancelation of the first direction input has been performed.” and “when the tilting degree is between the first reference and the second reference, the instructions further cause the processor to cause the player object to perform an action of moving the item object, on the basis of the tilting degree and the tilting direction.”  The relationship between angles β1 and β2 is discussed above.  Egashira discloses a time T1 for the joystick to be moved to angle β1 and a time T2 for the joystick to move to angle β2.  When the player makes a quick input, T1 + T2 is very short and the player-
As to Claims 7, 14, 21, and 29: Egashira teaches a second thumbstick AL2 for moving the player-controlled character as claimed (8:56-9:3).  

Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamada in view of Shimamura, et al. (U.S. Patent 8,226,481 B2).
As to Claim 23: Yamada discloses all of the limitations of this claim, but lacks specificity as to a detachable controller that switches modes depending whether or not it is connected to the main gaming device as claimed.  Shimamura, however, discloses these limitations at Fig. 20 (22:19-62).  There is a gyro and second controller mode when the second controller is connected, and a gyro-only mode then the second controller is disconnected.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied Shimamura’s removable controller to the game of Yamada.  Yamada’s controller is gyroscopic in nature as discussed above, so the two references are similar in field of use and mode of operation.  The advantage of this modification would be to allow the user to play the game using either mode depending on whether or not the gyroscopic controller is plugged in.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW D HOEL whose telephone number is (571)272-5961. The examiner can normally be reached M-F 8:00 A.M.-4:30 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on (571) 272-7673. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/M.D.H/Examiner, Art Unit 3715                                                                                                                                                                                                        /DAVID L LEWIS/Supervisory Patent Examiner, Art Unit 3715